DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the Notice of Allowability mailed 4/6/20 in application 15/202,384.  Instant claims 12-13, in combination with claim 1, encompass all the features of the previously allowed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the first aligner exerts a tooth moving force in a tangent direction relative to a tooth” is indefinite, as it is unclear what the specific tangent direction claimed actually encompasses, to what surface of the tooth it is tangent to, and how specifically it causes torque to be applied.  Although the specification provides support for the term, and explains how the claimed aligner is beneficial in applying torque to the teeth, no details or explanation is provided describing the claimed tangent force, and how or where it would cause the torque to be applied.  It is unclear how or if the instant invention applies torque to the tooth in a different or conventional manner as is known in aligner orthodontics.  Clarification is required.    
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20100129763 A1) in view of Heller et al (US 2016/0278899 A1), further in view of Chishti et al (US 5975893).
Regarding the above claims, Kuo discloses a method of fabricating a dual aligner assembly (e.g. dual layer aligner, see Figs. 9a-b, 14 and [0026], [0058], [0069]), the method comprising: fabricating a first aligner (e.g. repositioning appliance; see [0026]) comprising a first material having a first rigidity (implicitly) and tooth cavities having a first shape corresponding to a set of target tooth positions (see [0003], [0005], Fig. 1 and [0025]-[0027]), wherein said first aligner and shape thereof is configured to apply a first orthodontic force against a set of at least three adjacent target teeth of a plurality of teeth of a dental arch of a patient when worn (e.g. all or several teeth can be repositioned, encompassing at least three adjacent target teeth; see citations above); wherein said first orthodontic force is configured to move the set of at least three adjacent target teeth from a set of current tooth positions toward said set of target tooth positions through a desired treatment movement pathway (e.g. treatment plan; see citations above); and fabricating a second aligner (e.g. 160; second layer; see citations above), comprising a second material having a second rigidity (implicitly), said second aligner is configured to at least partially enclose said first aligner and envelope said set of at least three adjacent target teeth in said set of current tooth positions (e.g. accommodating covering guard; see below and Figs), and wherein the second aligner is provides for anchorage of at least a portion of the first aligner against a patients teeth when worn, wherein via said anchorage, the first aligner exerts a tooth moving force to facilitate movement through the desired treatment movement pathway (configured of being used as such, at least some movement of the teeth configured to be caused; see [0038]-[0039], [0041]-[0047], and [0049]-[0054]); and wherein the first aligner is configured to snap over a plurality of teeth (e.g. implicitly in order to be attached and apply forces thereto) and the second aligner is configured to snap over the first aligner (e.g. at least on the anchoring regions, are else anchor and connection between components could not occur).  It is noted that the relied on “accommodating covering guard” (second aligner) is used with an aligner (first aligner) in the relied on embodiment, and comprises features of both the covering guard and accommodating mouth guards, as taught by Kuo, which are disclosed to provide a) accommodation for some teeth, b) anchorage for a more secure coupling with non-moving teeth and c) apply an orthodontic force (see citations above, specifically [0038]).  As such, the accommodating covering guard (second aligner), which as stated includes the features explained above, is placed over the aligner and capable of providing accommodation for some teeth, while providing anchorage over the aligner and other teeth for others, and may apply an orthodontic force, thereby providing added support for the movement (see citations above), is further configured to provide anchorage and can apply an orthodontic force (see [0038]; accommodating covering guard applying an anchorage and/or an orthodontic force is within the scope of the disclosure).  Kuo further discloses wherein the target tooth positions correspond to incremental repositioning of each teeth based at least in part on a treatment plan (see [0026]-[0027]; per claim 7); the method further comprising snapping the second aligner over the first aligner (see above; implicitly at least at anchor teeth when placed over aligner, or else anchoring forces could not be applied; per claim 8); wherein the first aligner comprises an inner aligner and the second aligner comprises an outer aligner (see citation and Figs above; per claim 11); and wherein the method further comprises providing the first aligner with a first thickness and the second aligner with a second thickness, wherein the second thickness is greater than the first thickness (see Figs. 9a-b; at least surrounding occlusal area of 160; per claim 15). Kuo, however, does not explicitly teach that the second aligner of the multi-aligner assembly (e.g. dual layer aligner) is more rigid than the first aligner, or wherein the first aligner is capable of exerting a tooth moving force in a tangent direction relative to a tooth, thereby creating a rotation torque as required.
Heller et al, however, teaches a transparent orthodontic dual aligner assembly (e.g. dual layer aligner) with the outer aligner (layer) being more rigid than the inner aligner (layer; see [0132], [0245]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method and device of Kuo to include the second aligner (layer) being more rigid than the first aligner (layer) as such modification would ease insertion and removal of the assembly (see Heller, above) and allow for improved retention and force application (see Kuo, citations above).  It is noted that should the teachings of Heller be incorporated into the device of Kuo, as combined above, the greater second rigidity of the modified device would provide for at least some (additional) anchorage of the device (see Kuo, explanation above) on the first aligner against the teeth.  Kuo/Heller, as combined above, discloses that Chishti (US 5975893) provides a teaching of an exemplary orthodontic aligner used in the Kuo device (see [0001]-[0005] and [0025]-[0027]), but does not explicitly incorporate its teachings therein and therefor does not explicitly teach that the first aligner is capable of exerting a tooth moving force in a tangent direction relative to a tooth, thereby creating a rotation torque as required.
Chishti et al, however, teaches an orthodontic aligner, as described an used in Kuo, which applies forces to the teeth which can include rotation torque to facilitate desired movement of the tooth through the treatment pathway (see col 7, line 66 through col 8, line 67 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, as combined above, to include Chishti’s teaching of creating rotation torque on the tooth via the aligner, as such modification would achieve a custom and desired tooth positioning in an efficient manner (see Chishti, abstract).  It is noted that in the modified method of Kuo/Heller/Chishti, as combined above, it is unclear how torque could be applied to the tooth without at least a tangent vector of the applied force by the aligner being tangent to at least some portion of the tooth, as required, and as best understood by the Examiner.  Accordingly, the Examiner notes that the combination of Kuo/Heller/Chishti, as combined above, discloses an identical aligner with the same structure as claimed, and it is unclear how the instant invention would function any differently to apply torque to the tooth (see rejection under 35 USC 112 B above).  That is, at least a vector of the force applied by first aligner of the modified device/method, as relied on above, would be applied in a tangent direction to at least some part of a tooth, in order for torque to be imparted.  Therefore, Kuo/Heller/Chishti, as combined above, meets the limitations of the claims, as best understood by the Examiner. 
Regarding claims 2-3, Kuo/Heller/Chishti, as combined above, suggests that the aligners can be formed by vacuum thermoforming (see Kuo [0026]) but does not explicitly teach that the first and second aligners are formed by vacuum thermoforming as required.
Heller, however specifies that polymeric repositioning appliances can be formed by vacuum thermoforming (see [0132]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller/Chishti, to further include Heller’s teaching of forming the appliances by vacuum thermoforming, as such modification would make use of an old and well known procedure to form aligners, allowing for rapid and cost effective production thereof.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al in view of Chishti et al, further in view of Chishti et al (US 6210162, hereafter Chishti ‘162).
Regarding claims 4 and 14, Kuo/Heller/Chishti, as combined above, discloses all the features of the claimed invention, including the steps of fabricating the (first and second) aligner comprises: generating a combined digital model of the patients current tooth positions and target tooth positions (see Kuo [0026]-[0027], [0058] and [0069]), creating a physical mold of the combined model (see above) and forming the second aligner using vacuum thermoforming process with the mold; and wherein fabricating the second aligner is based at least in part on the current positions of the at least three adjacent target teeth (232), and the target tooth positions (234).  Kuo/Heller/Chishti, as combined above, does not teach modifying the combined digital model based at least in part on a thickness of the first aligner as required. 
Chishti ‘162, however, teaches generating an offset 3D model based on the thickness of the aligner, representing the target 3D model modified to account for aligner thickness and modifying a digital combined model based thereof (e.g. modifying the combined model based at least in part on a thickness of an aligner/the offset 3D tooth model; see col 4, line 52 through col 5, line 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller/Chishti, as combined above, to include the step of generating the offset model based on aligner thickness and modifying the combined model based thereon, as taught by Chishti ‘162, as such modification would provide improved fit and accuracy of the aligner produced, while providing for faster and more efficient data processing (see Chishti ‘162, citations above). Additionally, should the method of Kuo/Heller/Chishti be modified by the teachings of Chishti ‘162, as combined above, the second aligner would be fabricated at least in part based on the current tooth positions of the at least three adjacent teeth, the target tooth positions and a thickness of the first aligner (see above). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al in view of Chishti, further in view of Chishti et al (US 2003/0003416 A1, hereafter Chishti ‘416).
Regarding the above claims, Kuo/Heller/Chishti, as combined above does not teach wherein fabricating the first or second aligner comprises direct fabrication as required. 
Chishti ‘416, however, teaches forming aligners via direct fabrication (see claim 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller/Chishti, as combined above, to include the teaching of forming an aligner via direct fabrication as taught by Chishti ‘416, as such modification would reduce the number of steps needed to produce the aligner, and allow on-site production and allow for direct thickness modification thereof.  
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Briefly, the Examiner notes that Applicant’s arguments do not address the features of the accommodating covering guard embodiment as described in Kuo.  Specifically, the accommodating covering guard is not disclosed to have a “swept volume” but is designed, for each treatment stage, to either anchor teeth for movement with the inner aligner and/or apply forces thereto with the inner aligner (see citations above).  Still further, Kuo explicitly states that accommodating covering guards share properties with the accommodating mouth guards and covering guards.  Accommodating mouth guards are disclosed to be capable of applying orthodontic forces (see [0038]).  As such the arguments do not appear to address the specific disclosures and embodiments of Kuo as relied on above.  
Regarding the inclusion of Heller, the arguments do not address the combination as a whole; that is, Heller is only used to teach that the outer layer of an aligner device can be made more rigid than an internal layer.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20150059769 teaches a similar dual layer oral appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772